Waterman, J.
*241 *23The facts are all stipulated. It appears that Conradi had been enjoined from selling, or keep*24ing for sale, any intoxicating liquors within the Ninth-judicial district. He again engaged in business, claiming the protection of the mulct law. Information was filed by plaintiff, charging him with contempt in violating the injunction. It is conceded that Conradi is protected by the provisions of the mulct law (chapter 62, Acts Twenty-fifth General Assembly), unless because of the following facts, which appear in the stipulation; and the question submitted is, do these facts deprive him of legal protection in his business ? Conradi’s business was carried on in a large room, which was divided by a partition, so as to make a small storeroom opening off from the barroom. He sold no liquors in this storeroom, but de did use it in connection with his saloon, keeping therein the articles to be served for lunches to customers of his bar. The maintaining of this second room in connection with the saloon was a violation of the third paragraph of section 17 of said act. Slate v. Bussamus, 108 Iowa, 11. So, likewise, was the fact that he used the cellar, which had an entrance fromthe street, for storing beer. Powers v. Klatt, 111 Iowa, 357.
Furthermore, it is insisted by plaintiff that the voters’1 statement of consent under which Conradi was selling was not sufficient, in that it was not in compliance with the law. The statement of consent is the same as was involved in the-case of Wesk v. Bishop, 110 Iowa, 410, and the objections now made are identical with those urged in that case. We-there held the statement insufficient, and, following that case, our holding now must be the same.
2 Our conclusion upon the record presented is that Conradi was guilty of contempt, and should have been so adjudged. Plaintiff’s motion to tax his attorney’s fees in this court cannot now be passed upon, for no judgment has been rendered, and the defendant, Conradi, is not before this court. — Annulled.